Citation Nr: 0934757	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right buttock, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
postoperative chronic hypertrophic rhinitis with polyposis.

3.  Entitlement to a compensable disability rating for 
thrombotic hemorrhoids, post hemorrhoidectomy.

4.  Entitlement to an increased disability rating for scar on 
the right buttock and thigh, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right leg, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for right 
lateral femoral cutaneous neuropathy, currently evaluated as 
10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In March 2007, the Board remanded the issues of entitlement 
to a disability rating in excess of 10 percent for residuals 
of a shell fragment wound to the right buttock and 
entitlement to TDIU for further evidentiary development.  
These two claims have now been returned to the Board for 
further appellate action.

In its March 2007 decision, the Board also denied entitlement 
to a compensable disability rating for postoperative chronic 
hypertrophic rhinitis with polyposis; entitlement to a 
compensable disability rating for thrombotic hemorrhoids, 
post hemorrhoidectomy; entitlement to a disability rating in 
excess of 10 percent for a scar on the right buttock and 
thigh; entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
leg; and entitlement to a disability rating in excess of 10 
percent for right lateral femoral cutaneous neuropathy.  In 
May 2008, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion to remand these five 
claims to the Board.

The Board notes that the claim for entitlement to a 
disability rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD) is not a part of the current appeal, 
as it was denied by a final Board decision in March 2007 and 
dismissed by the Court in May 2008.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to a 
disability rating in excess of 10 percent for scars on the 
right buttock and thigh; entitlement to a disability rating 
in excess of 10 percent for residuals of a shell fragment 
wound to the right leg; entitlement to a disability rating in 
excess of 10 percent for right lateral femoral cutaneous 
neuropathy; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Veteran's residuals of a shell fragment wound to the 
right buttock are considered no more than moderately 
disabling under Muscle Group XVIII.

2.  The Veteran's post operative chronic hypertrophic 
rhinitis with polyposis is not productive of greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

3.  The Veteran's thrombotic hemorrhoids, post 
hemorrhoidectomy, are no more disabling than nontender 
external hemorrhoids inferiorly.

4.  The symptomatology of the Veteran's shell fragment wound 
to the right buttock, postoperative chronic hypertrophic 
rhinitis with polyposis and/or thrombotic hemorrhoids, status 
post operative are fully contemplated by the schedular 
evaluations assigned.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 
5318 (2008).

2.  The criteria for a compensable disability rating for 
postoperative chronic hypertrophic rhinitis with polyposis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6522 
(2008).

3.  The criteria for a compensable disability rating for 
thrombotic hemorrhoids, post hemorrhoidectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an April 2004 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disabilities.  This 
letter also advised that evidence showing the impact of his 
disabilities on his employment was needed.  An April 2007 
letter, issued in conjunction with the claim for an increased 
rating for his shell fragment wound of the right buttock, 
notified the Veteran of how VA determines disability ratings 
and effective dates, informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the symptoms have on his 
employment, and provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Shinseki, --- 
F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increase need not be veteran specific 
and need not include reference to impact on daily life).  The 
case was readjudicated in September 2007.  That claim was 
last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records, and VA examination 
reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claim.  
Moreover, he described his symptomatology and its impact on 
his functioning to VA examiners.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board finds that the 
preponderance of the evidence is against the claims, the 
question as to a disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of Shell Fragment Wound to Right Buttock

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for residuals of a shell 
fragment wound to the right buttock.  Service connection was 
established for this disability in a January 1946 rating 
decision.  The condition has been evaluated as 10 percent 
disabling since August 27, 1947.  The Veteran filed his 
current increased rating claim in December 2003.  In the July 
2004 rating decision on appeal, the RO continued the 10 
percent rating for residuals of a shell fragment wound to the 
right buttock under 38 C.F.R. § 4.73, Diagnostic Code 5318.

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Under Diagnostic Codes 5301 through 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  38 C.F.R. § 4.56(d).

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in-
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

If they happen to be present, the following would also be 
signs of severe muscle injury: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile, (B) Adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle, (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, (D) 
Visible or measurable atrophy, (E) Adaptive contraction of an 
opposing group of muscles, (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4)(iii).

Diagnostic Code 5318 provides evaluations for disability of 
Muscle Group XVIII.  38 C.F.R. § 4.73.  The functions of 
these muscles are outward rotation of thigh and stabilization 
of hip joint.  Disability of this group which is moderate 
warrants a 10 percent evaluation, which is moderately severe 
warrants a 20 percent evaluation, and which is severe 
warrants a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5318 (2008).

Turning to the evidence, VA treatment records dated from June 
2002 through May 2008 are devoid of any complaints referable 
to the Veteran's shell fragment wound to the right buttock.

The Veteran underwent a VA muscles examination in July 2004.  
On that occasion, it was noted that the Veteran sustained a 
shrapnel injury to the right buttock and right lower 
extremity while in service, and underwent hospitalized for 
about one month and had surgery.  The right buttock muscle 
was noted to have been injured.  A fracture of the pelvis was 
listed as an associated injury, and it was noted that the 
Veteran had a left total hip replacement in 1987 secondary to 
fracture.  (The evidence of record indicates that the Veteran 
was involved in a serious automobile accident in the late 
1980s or early 1990s which resulted in left pelvic 
fractures.)

Examination in July 2004 revealed likely tendon damage, but 
no evidence of muscle herniation.  Muscle strength of the 
right lower extremity was 4/5.  The muscle groups were able 
to move the joints independently.  An accompanying 
X-ray of the Veteran's pelvis revealed an old healed fracture 
of the left acetabulum and bilateral inferior pubic rami, and 
a June 2004 X-ray of his right hip also revealed a metallic 
foreign body in the soft tissues of the right groin and old 
healed fractures of the right superior and inferior rami.  
The Veteran was diagnosed with an old shrapnel injury to the 
right buttock and right proximal thigh with metallic foreign 
bodies remaining in the right groin.

Pursuant to the Board's March 2007 remand, the Veteran 
underwent another VA muscles examination in June 2008, in 
order to determine whether the old healed fractures of the 
right superior and inferior rami (revealed by X-ray in June 
2004) were due to the Veteran's in-service shell fragment 
wound or to the post-service automobile accident in which his 
left pelvis was fractured.  At this examination, it was noted 
that the Veteran sustained a shrapnel injury to his right 
buttock and right proximal thigh (with injury to the soft 
tissues, not bones) during active military service, and 
underwent hospitalization for about two months and had 
surgery for some shrapnel excision.  It was also noted that 
the Veteran had left leg trauma in a motor vehicle accident 
in 1987, and underwent hospitalization and surgery in a 
private hospital.  The right buttock muscle was noted to have 
been injured.  The Veteran complained of bilateral lower 
extremity pain and weakness.

Examination in June 2008 revealed that the Veteran's motion 
was limited by pain, easy fatigability, and weakness.  
However, there was no bone or joint damage and no muscle 
herniation.  The muscle groups were able to move the joints 
independently.  No new X-rays were performed.  The Veteran 
was diagnosed with an old shrapnel injury to the right 
buttock and right proximal thigh with some foreign bodies 
remaining in the soft tissues, and bilateral fractures of the 
pelvis and of the left acetabulum with post-surgical changes 
and left total hip replacement.  The examiner noted that it 
was clear from the service treatment records that the 
shrapnel injury to the Veteran's right buttock and right 
proximal thigh during active military service involved only 
soft tissues with no fractures.  Therefore, the examiner 
opined that 
the bilateral fractures of the pelvis and of the left 
acetabulum were related to the Veteran's post-service motor 
vehicle accident and were not related to the in-service 
shrapnel injury.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's residuals of a shell fragment wound to the right 
buttock are adequately evaluated as 10 percent disabling, as 
the evidence shows that they are no more than moderately 
disabling under Muscle Group XVIII.  38 C.F.R. § 4.73, 
Diagnostic Code 5318 (2008).  In this regard, the Board notes 
that the Veteran has subjectively complained of the cardinal 
signs of muscle disability, to include weakness, lowered 
threshold of fatigue, and pain.  However, the objective 
medical evidence of record does not show that the Veteran's 
right buttock muscle disability may be classified as either 
moderately severe or severe, as the July 2004 and June 2008 
VA examinations revealed no indication of a loss of deep 
fascia and muscle substance, soft or flabby muscles, or 
visible atrophy of the right buttock.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right buttock muscle 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for residuals of a 
shell fragment wound to the right buttock at any point during 
the period of the current claim, as the appropriate 
characterization for rating purposes of the Veteran's right 
buttock muscle disability under Muscle Group XVIII has been 
shown to be moderate.   See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Postoperative Chronic Hypertrophic Rhinitis with Polyposis

The Veteran contends that he is entitled to a compensable 
disability rating for postoperative chronic hypertrophic 
rhinitis with polyposis.  In a January 1949 rating decision, 
the RO granted service connection for postoperative chronic 
hypertrophic rhinitis with polyposis and assigned a 0 percent 
rating, effective August 27, 1947.  It was noted that this 
disability had been incurred during his military service.  
The Veteran filed his current increased rating claim in 
December 2003.  In the July 2004 rating decision on appeal, 
the RO continued the 0 percent rating for postoperative 
chronic hypertrophic rhinitis with polyposis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6522, a 10 percent rating is assigned 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, and a 30 percent 
rating is assigned for allergic or vasomotor rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence, VA treatment records dated from June 
2002 through May 2008 are devoid of any complaints referable 
to the Veteran's chronic hypertrophic rhinitis with 
polyposis.

The Veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in July 2004.  On that occasion, he denied 
interference with breathing though his nose, purulent 
discharge, dyspnea, speech impairment, chronic sinusitis, and 
allergic attacks.  He also denied any periods of 
incapacitation.  Physical examination showed no evidence of 
nasal obstruction or sinusitis.  No polyps were noted.  

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's rhinitis disability is adequately evaluated as 0 
percent disabling, as the evidence shows that such disability 
is not productive of greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his rhinitis disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable disability 
rating for postoperative chronic hypertrophic rhinitis with 
polyposis at any point during the period of the current 
claim, as the requirements for a compensable evaluation under 
Diagnostic Code 6522 are not shown at any time.   See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Thrombotic Hemorrhoids, Post Hemorrhoidectomy

The Veteran contends that he is entitled to a compensable 
disability rating for thrombotic hemorrhoids, post 
hemorrhoidectomy.  In a January 1949 rating decision, the RO 
granted service connection for thrombotic hemorrhoids, post 
hemorrhoidectomy, and assigned a 0 percent rating, effective 
August 27, 1947.  It was noted that this disability had been 
incurred during his military service.  The Veteran filed his 
current increased rating claim in December 2003.  In the July 
2004 rating decision on appeal, the RO continued the 0 
percent rating for thrombotic hemorrhoids, post 
hemorrhoidectomy, under 38 C.F.R. § 4.114, Diagnostic Code 
7336.

Under Diagnostic Code 7336, a noncompensable (0 percent) 
rating is assigned for mild or moderate hemorrhoids, external 
or internal.  A 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrence.  A 20 percent 
evaluation is assigned for persistent bleeding with secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008).

Turning to the evidence, VA treatment records dated from June 
2002 through May 2008 are devoid of any complaints referable 
to the Veteran's hemorrhoids.

The Veteran underwent a VA rectum and anus examination in 
July 2004.  On that occasion, the examiner noted that the 
Veteran was status post hemorrhoidectomy in 1944.  The 
Veteran denied abdominal pain, and indicated that he had 
regular bowel movements with no evidence of melena or bright 
red blood per rectum.  The Veteran had a normal degree of 
sphincter control with no fecal leakage.  There was no 
evidence of bleeding or thrombosis of hemorrhoids.  The 
Veteran denied any current treatment for his hemorrhoids.  
Digital rectal examination showed nontender external 
hemorrhoids inferiorly.  There were no masses.  The lumen was 
normal and there was no sign of anemia.  The examination was 
negative for fissures.  The Veteran was diagnosed with 
external hemorrhoids.


Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's hemorrhoid disability is adequately evaluated as 0 
percent disabling, as the evidence shows that such disability 
is not productive of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrence.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his hemorrhoid disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable disability 
rating for thrombotic hemorrhoids, post hemorrhoidectomy, at 
any point during the period of the current claim, as the 
requirements for a compensable evaluation under Diagnostic 
Code 7336 are not shown at any time.   See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has considered whether any of the disabilities 
decided herein present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008); 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Such exceptional or unusual factors may 
include frequent periods of hospitalization or marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

As the Court explained in Thun, a "determination of whether 
a claimant is entitled to an extraschedular rating under § 
3.321(b) is a three-step inquiry."  Thun, 22 Vet. App. at 
115.  If (1) the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, and 
(2) the disability picture exhibits other related factors 
such as marked interference with employment or frequent 
periods of hospitalization, then (3) the case must be 
referred to an authorized official to determine whether, to 
accord justice, an extraschedular rating is warranted.  Id. 

In the current case, it has been shown by the medical 
evidence outlined above that the rating criteria under 
Diagnostic Codes 5318, 6522, and 7336 reasonably describe the 
Veteran's disability levels and symptomatology, and provide 
for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  

In this regard, with respect to the shell fragment wound of 
the right buttock, the Board notes that the Veteran is 
separately rated for the residual scar from this injury.  The 
rating criteria pertaining to muscle injuries address the 
functional impact of such an injury, as well as findings 
including loss of substance of the muscle, weakness, fatigue, 
and retained metallic fragments.  See 38 C.F.R. §§ 4.56(d), 
4.73.  As described above, the Veteran's muscle injury 
symptoms fall within the moderate level of disability.  
Higher ratings are assignable for a greater level of 
disability than is shown by the evidence.  With respect to 
the Veteran's postoperative chronic hypertrophic rhinitis 
with polyposis, the medical evidence reflects no complaints 
or findings of nasal obstruction, discharge, allergic 
attacks, sinusitis, or other symptoms.  Clearly, then, the 
rating criteria are adequate to address the level of his 
disability associated with his rhinitis disability, 
especially given the lack of complaints or findings 
attributable to this disorder.  Finally, with respect to his 
hemorrhoids, only nontender external hemorrhoids were shown.  
Such symptoms fall within the rating criteria of mild to 
moderate symptoms.  More severe symptoms and additional 
symptoms such as anemia and fissures are contemplated by the 
rating schedule to award a higher rating.  His symptomatology 
reflects no worse than moderate impairment, which is 
specifically contemplated by the rating schedule.  

In summary, the Board finds that his right buttock muscle, 
rhinitis, and hemorrhoid disabilities are fully contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun, 22 Vet. App. 
at 115.  

The Board acknowledges that the evidence is still being 
developed for the Veteran's pending TDIU claim with regard to 
any effects of his service-connected disabilities on his 
employment.  However, as noted above, any impact on the 
Veteran's employment would need to be considered for 
extraschedular purposes only if the schedular criteria are 
inadequate to rate his service-connected disabilities.  Id. 
at 118 ("[I]n cases regarding whether extraschedular 
referral is warranted, the threshold determination is whether 
the disability picture presented in the record is adequately 
contemplated by the rating schedule.").  As the schedular 
ratings assigned are adequately contemplated by the rating 
schedule, consideration of impact on employment is not 
necessary.  Thus, referral for extraschedular consideration 
is not warranted.

In reaching the conclusions with respect to all issues above, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right buttock 
is denied.

Entitlement to a compensable disability rating for 
postoperative chronic hypertrophic rhinitis with polyposis is 
denied.

Entitlement to a compensable disability rating for thrombotic 
hemorrhoids, post hemorrhoidectomy, is denied.

REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to higher disability ratings for a scar on the 
right buttock and thigh, residuals of a shell fragment wound 
to the right leg, and right lateral femoral cutaneous 
neuropathy, as well as his claim of entitlement to TDIU.

With regard to the three increased rating claims, the Board 
notes that the Veteran underwent a VA muscles examination in 
June 2008.  This examination report contains evidence that is 
pertinent to the Veteran's scar, right leg muscle, and 
neuropathy disabilities.  In an April 2009 supplemental 
statement of the case, the RO considered the June 2008 
examination report, but not with regard to these three 
disabilities.  No waiver of initial RO review has been 
submitted; therefore, on remand, the RO/AMC must consider the 
June 2008 examination report in the first instance with 
respect to the claims remaining on appeal.  See 38 C.F.R. § 
20.1304 (2008).

In addition, ongoing relevant VA medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

With regard to the TDIU claim, the Board's March 2007 remand 
called for a VA examiner to provide an opinion as to what 
extent the Veteran's service-connected physical disabilities 
(right buttock shell fragment wound, right leg shell fragment 
wound, right buttock and thigh scar, right lateral femoral 
cutaneous neuropathy, rhinitis, and hemorrhoids) would affect 
his ability to obtain or retain gainful employment (without 
regard to his age).  At the June 2008 VA muscles examination, 
the examiner did not comply with this instruction.  The Court 
has 
held that, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As a final matter, the Board notes that the Veteran has not 
been provided with notice consistent with Dingess for the 
claims on appeal, except TDIU.  Although such was not 
prejudicial to the decided issues, as remand is being ordered 
for additional reasons, there is no harm in curing any defect 
with respect to the issues being remanded.  Thus, on remand, 
the RO/AMC should provide corrective notice.

As a final matter, in the prior remand, the Board noted that 
an August 2004 statement expressed disagreement with "the 
decision under a cover letter dated August 11, 2004."  He 
specifically indicated that "the rating should be higher and 
the effective date should be earlier."  In the July 2004 
rating decision, the RO awarded an increased 50 percent 
rating for PTSD and service connection for a scar of the 
right buttock and thigh with a 10 percent rating, both 
effective in December 2003.  The Board noted that it was not 
clear whether he disagrees with the effective dates for PTSD, 
the scar of the right buttock and thigh, or both, and ordered 
that clarification be sought on remand.  

In a May 2008 letter, the RO/AMC asked the Veteran to provide 
clarification as to whether he disagreed with the December 
2003 effective date assigned for the 50 percent rating for 
PTSD, the December 2003 effective date assigned for the 10 
percent rating for a scar on the right buttock and thigh, or 
both effective dates.  The Veteran did not respond to this 
request for clarification.  However, pursuant to 38 C.F.R. 
§ 19.26(b), the notice requesting clarification must advise 
the Veteran that if he does not respond, the communication 
will not be considered a notice of disagreement with respect 
to those issues for which clarification was sought.  As the 
May 2008 letter does not provide such information concerning 
the consequences for failing to respond, a corrective letter 
should be issued.  

If the Veteran responds that he was disagreeing with either 
or both effective dates, he should thereafter be afforded a 
statement of the case (SOC) on the appropriate issue(s).  
38 C.F.R. § 19.26; see also Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the SOC, the claim(s) 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the Veteran that a disability rating and 
effective date will be assigned if his 
claims for increase are granted, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain relevant VA treatment records 
dating since May 2008 from the VA New 
York Harbor Healthcare System.

3.  Return the claims file to the 
examiner who conducted the June 2008 VA 
muscles examination, if available, to 
provide the following opinion after 
review of the claims file: to what 
extent would the Veteran's service-
connected physical disabilities (right 
buttock shell fragment wound, right leg 
shell fragment wound, right buttock and 
thigh scar, right lateral femoral 
cutaneous neuropathy, rhinitis, and 
hemorrhoids) in conjunction with his 
PTSD affect his ability to obtain or 
retain gainful employment (without 
regard to his age).

A rationale for all opinions expressed 
should be provided.  If the examiner 
determines that an examination of the 
Veteran is necessary to provide the 
requested opinion, then such examination 
should be scheduled.  If the previous 
examiner is no longer available, then the 
requested opinion should be rendered by 
another qualified examiner.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed, to 
include the report of the Veteran's June 
2008 VA muscles examination.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

5.  Ask the Veteran to clarify whether 
his August 2004 statement was a 
disagreement with the December 2003 
effective date assigned for the 50 
percent rating for PTSD, the December 
2003 effective date assigned for the scar 
of the right buttock and thigh, or both 
effective dates.  The notice must advise 
the Veteran that if he does not respond 
within 60 days of the date of the letter, 
the RO will not accept his statement as a 
notice of disagreement on those issues.  
If the Veteran responds that he was 
disagreeing with either or both effective 
dates, he should thereafter be afforded a 
statement of the case on the appropriate 
issue(s).  If, and only if, the Veteran 
completes his appeal by filing a timely 
substantive appeal as to this/these 
issue(s), the claim(s) should be returned 
to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


